Title: To James Madison from John Dawson, 25 June 1797
From: Dawson, John
To: Madison, James


Dear Sir!Philadelphia June 25th 1797.
I wrote to you by the last mail, & now enclose a letter entrusted to my care for Mrs. Madison.
On saturday we passed a bill, which came from the Senate, for the protection of our commerce, after disrobing it of the clauses, which authorisd the president to purchase nine additional vessels of 20 guns each, & directing that the three frigates shoud not be used as convoys—& that the law shoud be limited to one year. Whether the Senate will agree to our amendments I think very doubtful & thereby trust it may be lost, as I have in every stage voted against it, considering it as an expensive usefless [sic] & dangerous measure.
On yesterday a resolution was laid on the table authorising the president, in the recess of Congress to lay an embargo, which I think will not pass. I think we shall adjourn in Eight or ten days. Yrs with Esteem
J Dawson
